Opinion issued February 14, 2013




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-12-00384-CV
                            ———————————
              IN RE TINA AND GREG SALVERSON, Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, Tina and Greg Salverson, filed a petition for writ of mandamus,

asking the Court to direct respondent 1 to (1) vacate his order striking relators’




1
      Respondent is the Honorable Jim York of the 246th District Court, Harris County,
      Texas.
petition in intervention and (2) allow relators to intervene in the underlying suit.2

We dismiss the petition for writ of mandamus as moot.

      In the underlying case, the Department of Family and Protective Services

(“DFPS”) petitioned for emergency protection of D.K.R. and D.R.R., the minor

children made the subject of this suit, seeking conservatorship and termination of

the parents’ rights. Relators, who are the foster parents, petitioned to intervene in

the suit, seeking conservatorship.    After a hearing, the trial court struck the

intervention, applying Family Code section 102.003(12). See TEX. FAM. CODE

ANN. § 102.003(12) (West Supp. 2012) (governing standing to file original suit).

We conditionally granted the relator’s petition for mandamus relief, directing the

trial court to vacate its order and to reconsider the petition under the intervention

rule set forth in section 102.004(b). In re Salverson, No. 01-12-00343-CV, 2012
WL 1454549, at *4 (Tex. App.—Houston [1st Dist.] Apr. 23, 2012, orig.

proceeding) (not designated for publication); see TEX. FAM. CODE ANN.

§.102.004(b) (West 2008) (governing standing to intervene).

      On April 24, 2012, the trial court struck the relators’ petition in intervention

under section 102.004(b), and relators filed the instant petition for mandamus

relief. On May 11, 2012, the trial court signed a final judgment, approving a

mediated settlement agreement concerning conservatorship.
2
      In the Interest of D.K.R. and D.R.R., No. 2010-31668, 246th Dist. Court (Harris
      Cnty., Tex.).

                                          2
      “[C]ourts have an obligation to take into account intervening events that may

render a lawsuit moot.” See Heckman v. Williamson Cnty., 369 S.W.3d 137, 166–

67 (Tex. 2012). With exceptions not applicable to the instant proceeding, “a court

cannot decide a case that has become moot during the pendency of the litigation.”

Id. at 162. A case is moot if there ceases to be “a justiciable controversy between

the parties—that is, if the issues presented are no longer ‘live,’ or if the parties lack

a legally cognizable interest in the outcome.” Id. If a proceeding becomes moot,

the court must dismiss the proceeding for want of jurisdiction. See id.

      Because the record shows that the trial court has signed a final judgment

resolving the issue of conservatorship, there is no longer a justiciable controversy

between the parties that would be resolved by the petition for mandamus relief.

See id.; State Bar of Tex. v. Gomez, 891 S.W.2d 243, 245–46 (Tex. 1994) (stating

that, “for a controversy to be justiciable, there must be a real controversy between

the parties that will be actually resolved by the judicial relief sought”); see e.g., In

re Dunn, No. 06-04-00003-CV, 2004 WL 97439, *1 (Tex. App.—Texarkana Jan.

22, 2004, orig. proceeding) (not designated for publication) (dismissing petition for

writ of mandamus as moot because judgment had been rendered in underlying

lawsuit). Therefore, relators’ petition for writ of mandamus is moot, and we must

dismiss it for want of jurisdiction. See Heckman, 369 S.W.3d at 162.




                                           3
      Accordingly, we dismiss the petition for writ of mandamus as moot. We

dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.




                                        4